DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 50-63 are pending in this application. 

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 10/15/21, with respect to claims 50 and 56, “transmitting, by the access node, using another radio interface of the access node operating according to said another technology, a frame comprising a header indicating said simultaneous allocation of the first sub-band for wake-up radio transmission and the second sub-band for the other radio transmission” (claim 50) and “use another radio interface of the access node operating according to said another radio access technology to transmit a frame comprising a header indicating said simultaneous allocations of the first sub-band for wake-up radio transmission and the second sub-band for the other radio transmissions ” (claim 56) have been fully considered and are persuasive.  The previous rejection of claims 50-63 under 35 U.S.C. §103 has been withdrawn. 


Allowable Subject Matter
Claims 50-63 are allowed. 
The following is an examiner’s statement of reasons for allowance: 

Applicants remarks submitted have been fully considered and have been found to be persuasive.  An updated search has been performed and no prior art has been found that solely, or in transmitting, by the access node, using another radio interface of the access node operating according to said another technology, a frame comprising a header indicating said simultaneous allocation of the first sub-band for wake-up radio transmission and the second sub-band for the other radio transmission” (claim 50) and “use another radio interface of the access node operating according to said another radio access technology to transmit a frame comprising a header indicating said simultaneous allocations of the first sub-band for wake-up radio transmission and the second sub-band for the other radio transmissions ” (claim 56). The closest prior art found, which was previously cited, is as follows:

Azizi et al. (U.S. Patent Application Publication No. 2016/0374020), which is directed to apparatus, system and method of communicating a wakeup packet; and teaches a dedicated OFDMA sub-band is used for a wake-up packet transmission simultaneously with other downlink traffic; wakeup receiver of UE receives one or more OFDMA data packets over one or more resource units of the plurality of RUs allocated for data transmission; one or more subbands located at the center of OFDMA DL structure are for the wakeup packet transmission while one or more subbands are used for data transmissions; 
Shellhammer et al. (U.S. Patent Application Publication No. 2018/0115953), which is directed to phase modulated wakeup message for a wakeup radio; and teaches phase modulated wakeup message for a wakeup radio; and teaches that a wireless device communication manager includes a primary radio and a wakeup radio; the wakeup message is transmitted using a first connection; and
Zhou et al. (U.S. Patent Application Publication No. 2019/0261268), which is directed to indication information sending method, indication information receiving method, and device; and teaches the first station sends the indication information to both the wake-up receiver and the main radio module using a frame or a data packet (par [0065]).  

None of these references, taken alone or in any reasonable combination, teach the claims as recited, “transmitting, by the access node, using another radio interface of the access node operating according to said another technology, a frame comprising a header indicating said simultaneous allocation of the first sub-band for wake-up radio transmission and the second sub-band for the other radio transmission” (claim 50) and “use another radio interface of the access node operating according to said another radio access technology to transmit a frame comprising a header indicating said simultaneous allocations of the first sub-band for wake-up radio transmission and the second sub-band for the other radio transmissions” (claim 56) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414